Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/21 has been entered.
Drawings
The drawing filed on 08/15/19 has been accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.    Claims 1, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan Gao et al (U. S. Patent Application: 2005/0130043, hereafter Gao), further in view of prior art taught by David Ofer et al (U. S. Patent Application: 2019/0036118, here after Ofer), Jung-Geun Cho et al (Korean Patent: 2005-0104625, here after Cho), Jung-.
Claim 1 is rejected. Gao teaches method of pre-lithiating a negative electrode (anode) for a secondary battery, [abstract, and 0002] the method comprising:
dispersing a lithium metal powder, an inorganic material powder(host material)and a binder(PVDF) in a solvent to prepare a mixed solution[0010, 0011, 0070]; and
applying the mixed solution to negative collector to form a lithium metal-inorganic composite layer on the negative collector, thereby forming the pre-lithiated negative electrode[abstract, 0010, 0011, 0031]. Gao does not teach applying the mixed solution to negative electrode. Prior art taught by Ofer teach pre-lithiating by adding lithium metal powder to the anode or negative electrode either as part of the anode slurry prior to electrode coating, or by post-application to the coated electrode [0005 lines 1-5]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Gao when the mixed solution (slurry) is applied to coated electrode (post-application process), because it can be applied by post application as well as preapplication of negative electrode material. They do not teach the thickness of the composite is 0.5-20um. Cho teaches a method of pre-lithiating (predoing with lithium) of negative electrode (anode), by applying a suspension coating, wherein the thickness of the coating is 7 um [79]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Gao, Ofer teach when the thickness of anode composition is 7 um, because it is suitable thickness of negative electrode for prelithiating process. Gao teaches the active material is tin oxide or silicon oxide, and transition metal oxide, but does not  Gao does not teach the amount of lithium powder and binder. Cho teaches applying coating to anode comprising lithium powder, binder, solvent and inorganic material and teaches the amount of lithium powder is and amount of binder is 1-20 part[28], and the amount of metallic lithium powder is 20 part[24]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Gao, Ofer teach when the amount of binder and metallic lithium in coating composition is based on Cho teaching, because Cho teaches suitable amount of lithium powder and binder for making alkali metal coating layer on anode. They do not teach the amount of inorganic particles. Vanier teaches anode material comprising 15-85% lithium metal particles, 3-75% active material (carbon based material that can be substitute by active material), 3-60% binder [0010]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Gao, Ofer, Cho, and Nam teach and inorganic material powder is 75%, because Vanier teaches suitable amount of active material(inorganic)to be added to mixture and form anode.
Claim 5 is rejected as Gao teaches the mixed solution (slurry) is applied by coating [0031].

 Claim 7 is rejected as Nam teaches the size of anode active material is less than 1 um [58].
Claim 8 is rejected as Gao teaches after initial activation charge, the lithium metal-inorganic composite layer is converted to an inorganic material layer due to the fact that lithium metal in the lithium metal-inorganic composite layer does not remain in metallic form [0007, 0086].
Claim 9 is rejected as Gao teaches the inorganic material comprises silicon oxide [0010], and Nam also teaches the inorganic material comprises silicon oxide [57].
Claim 10 is rejected as Gao teaches forming negative electrode for a secondary cell.
Claim 11 is rejected as Gao teaches making secondary battery comprising the negative electrode [0002, 0024].
4.    Claims 1, 5-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan Gao et al (U. S. Patent Application: 2005/0130043, hereafter Gao), further in view of prior art taught by David Ofer et al (U. S. Patent Application: 2019/0036118, here after Ofer), Jung-Geun Cho et al (Korean Patent: 2005-0104625, here after Cho), Sang Heon Lee et al (U. S. Patent Application: 2016/0268627, here after Lee), and Noel R. Vanier et al( U.S. Patent Application: 2014/0272591, here after Vanier).
Claim 1 is rejected. Gao teaches method of pre-lithiating a negative electrode (anode) for a secondary battery, [abstract, and 0002] the method comprising:

applying the mixed solution to negative collector to form a lithium metal-inorganic composite layer on the negative collector, thereby forming the pre-lithiated negative electrode[abstract, 0010, 0011, 0031]. Gao does not teach applying the mixed solution to negative electrode. Prior art taught by Ofer teach pre-lithiating by adding lithium metal powder to the anode or negative electrode either as part of the anode slurry prior to electrode coating, or by post-application to the coated electrode [0005 lines 1-5]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Gao when the mixed solution (slurry) is applied to coated electrode (post-application process), because it can be applied by post application as well as preapplication of negative electrode material. They do not teach the thickness of the composite is 0.5-20 um. Cho teaches a method of pre-lithiating (predoing with lithium) of negative electrode (anode), by applying a suspension coating, wherein the thickness of the coating is 7 um [79]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Gao, Ofer teach when the thickness of anode composition is 7 um, because it is suitable thickness of negative electrode for prelithiating process. Gao teaches the active material is tin oxide or silicon oxide, and transition metal oxide, but does not specifically teaches anode active material is titanium dioxide [0010]. Lee teaches anode active material can be tin oxide or titanium oxide [0039]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Gao, Ofer, and Cho teach where the anode active material is titanium oxide,  Gao does not teach the amount of lithium powder and binder. Cho teaches applying coating to anode comprising lithium powder, binder, solvent and inorganic material and teaches the amount of lithium powder is and amount of binder is 1-20 part[28], and the amount of metallic lithium powder is 20 part[24]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Gao, Ofer teach when the amount of binder and metallic lithium in coating composition is based on Cho teaching, because Cho teaches suitable amount of lithium powder and binder for making alkali metal coating layer on anode. They do not teach the amount of inorganic particles. Vanier teaches anode material comprising 15-85% lithium metal particles, 3-75% active material (carbon based material that can be substitute by active material), 3-60% binder [0010]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Gao, Ofer, Cho, and Lee teach and inorganic material powder is 75%, because Vanier teaches suitable amount of active material(inorganic)to be added to mixture and form anode.
Claim 5 is rejected as Gao teaches the mixed solution (slurry) is applied by coating [0031].
 Claim 6 is rejected as Gao teaches the particle size of lithium metal powder is 10 um [0028].
Claim 8 is rejected as Gao teaches after initial activation charge, the lithium metal-inorganic composite layer is converted to an inorganic material layer due to the 
Claim 9 is rejected as Gao teaches the inorganic material comprises silicon oxide [0010], and Nam also teaches the inorganic material comprises silicon oxide [57].
Claim 10 is rejected as Gao teaches forming negative electrode for a secondary cell.
Claim 11 is rejected as Gao teaches making secondary battery comprising the negative electrode [0002, 0024].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan Gao et al (U. S. Patent Application: 2005/0130043, hereafter Gao), prior art taught by David Ofer et al (U. S. Patent Application: 2019/0036118, here after Ofer), Jung-Geun Cho et al (Korean Patent: 2005-0104625, here after Cho), Sang Heon Lee et al (U. S. Patent Application: 2016/0268627, here after Lee), and Noel R. Vanier et al( U.S. Patent Application: 2014/0272591, here after Vanier), further in view of Jung-Hyeon Nam et al (Korean Patent: 2015-0020022, here after Nam).
Claim 7 is rejected. The prior references do not teach particle size of inorganic material is less than 1 um. Nam teaches a method of making negative electrode and teaches the size of anode active material is less than 1 um [58]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Gao, Ofer, Cho, Lee, and Vanier teach and size of inorganic material is less than 1 um, because Nam teaches suitable size for inorganic material for making negative electrode.
Response to Arguments
Applicant's arguments filed 01/20/21 have been fully considered but they are not persuasive. The applicant argument regarding combination of Nam and Gao is not persuasive. Nam is added only to teach the active material can be titanium oxide rather than silicon oxide. Paragraph 127 of Nam is related to cathode or positive electrode and not anode or negative electrode. The rejection is based on Gao and modify is based on Nam and is not based on Nam modified by Gao, therefore the organic compound of Nam is not required for Gao.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712